DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14) in the reply filed on 6 April 2022 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 April 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fastener” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the plurality of sheets of corrugated paperboard" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 4-7, each of these claims are dependent on a rejected base claim and contain all the same indefinite limitations of the parent claim and therefore are rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellwig (US Patent 5,022,316).
Regarding claim 1, Hellwig discloses a system for packaging a plurality of sheets (12) comprising: 
a plurality of sheets (12) stacked on top of one another (fig. 4); 
at least one strip of paper banding (26; fig. 3; col. 4 lines 6-11) wrapped around (figs. 4-5) the plurality of sheets, the at least one strip of paper banding having a first end (30 left – fig. 3), a second end (30 right – fig. 3) and a body (28) located therebetween; and 
a fastener (32; alternatively col. 6 lines 66-68 – “slits and buttons, stapling, etc.”) applied to the first end to secure the first end to the body or the second end (col. 4 lines 28-43; col. 5 lines 27-34; figs. 4-5); 
wherein the at least one strip of paper banding holds the plurality of sheets together during transportation (col. 5 lines 35-43).

Regarding claim 2, Hellwig discloses wherein the at least one strip of paper banding and the fastener are recyclable (col. 5 lines 44-46).

Regarding claim 9, Hellwig discloses wherein the at least one strip of paper banding has a thickness of at least 10 thousandths of an inch (col. 4 lines 8-11 – “1 mm thick” ~ 0.0394 inches = 39.4 thousandths of an inch).

Regarding claim 10, Hellwig discloses wherein the at least one strip of paper banding has a thickness of at least 18 thousandths of an inch (col. 4 lines 8-11 – “1 mm thick” ~ 0.0394 inches = 39.4 thousandths of an inch).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016).
Regarding claim 3, Hellwig discloses wherein the at least one strip of paper banding has a width (col. 4 lines 8-11); and wherein the width prevents damage (col. 5 lines 34-43 – That the stack is able to be carried via the strip of paper without the sheets being damaged to the point where a portion of the sheets would separate from the stack) of the plurality of sheets (12; col. 7 lines 1-2; Newspaper and other paper such as “waste office paper, currency, etc.”).
Hellwig discloses that other types of paper sheets can be banded, but does not specifically disclose the plurality of sheets are corrugated paperboard.
However, Uline teaches wherein a plurality of banded sheets are corrugated paperboard (pg. 1 – “Large Corrugated Pads”; see picture of banded sheets at the top of page 1).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig.

Regarding claim 11, Hellwig discloses at least one strip of paper banding (26; fig. 3; col. 4 lines 6-11), but fails to disclose wherein the at least one strip of paper banding further comprises: a first strip of paper banding; and a second strip of paper banding; wherein the first strip is at least 12 inches from the second strip.
However, Uline teaches two strips of banding (see picture of banded sheets at the top of page 1); wherein the first strip is at least 12 inches from the second strip (First strip is spaced from the second strip at approximately 1/3rd the length of the plurality of sheets; According to chart, sheets S-19282 are 96” long.  Therefore the strips of banding are going to be approximately 32 inches from one another).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper banding of Hellwig comprise first and second strips of paper banding as Uline teaches having two bands.  Using multiple bands on larger stacks of sheets was notoriously well-known in the art at the time of effective filing for the purposes of helping to secure stacks of different sizes as may be necessary.
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be 96” long corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig in view of Uline.
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a spacing of at least 12 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a spacing of at least 12 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 12, Hellwig as modified by Uline in claim 11 above discloses wherein the first strip of paper banding is at least 24 inches from the second strip of paper banding (Uline - First strip is spaced from the second strip at approximately 1/3rd the length of the plurality of sheets; According to chart, sheets S-19282 are 96” long.  Therefore the strips of banding are going to be approximately 32 inches from one another).
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a spacing of at least 24 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a spacing of at least 24 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 13, Hellwig discloses wherein the plurality of sheets weigh less than 5,000 pounds (col. 5 lines 34-43 – “lifted with one hand”).  Hellwig discloses that other types of paper sheets (col. 7 lines 1-2) can be banded, but does not specifically disclose the plurality of sheets are corrugated paperboard
However, Uline teaches wherein a plurality of banded sheets are corrugated paperboard (pg. 1 – “Large Corrugated Pads”; see picture of banded sheets at the top of page 1) that weigh less than 5,000 pounds (see Chart column “LBS/BNDL.”  The weight of the bundled corrugated sheets is between 9 and 55 pounds).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be corrugated paperboard.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Hellwig.

Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016) in view of Carrigan et al. (PG Pub 2006/0053754 A1) hereinafter referred to as Carrigan.
Regarding claim 4, Hellwig discloses wherein the at least one strip of paper banding has a width of at least 1.5 inches (col. 4 line 10 – “4 cm” ~ 1.57 inches), but does not specifically disclose a width of at least 2 inches.
However Carrigan teaches a bundled (32) plurality of sheets (10, 30) wherein the at least one strip of paper (32; paragraph 32) has a width of at least 1/10th the length of the plurality of sheets (paragraph 35).
Given the teachings of Carrigan which teaches having the strips of paper being at least 1/10th the length of the plurality of sheets and that Hellwig discloses having a similar ratio with its banding and plurality of sheets (col. 4 line 10 – “4 cm”; col. 4 lines 63-65 – “35.5 cm”) it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the at least one strip of paper have a width of at least 1/10th the length of the plurality of sheets.  Both Hellwig and Carrigan are concerned with having the banding strips of paper be sufficiently wide for proper transport, so scaling that width to the size of the sheets being banded would have been obvious to one of ordinary skill in the art at the time of the invention for that reason.

Hellwig in view of Carrigan discloses wherein the at least one strip of paper has a width of at least 1/10th the length of the plurality of sheets, but does not disclose that the plurality of sheets are of such a length that that would result in a strip of paper width of greater than 2 inches.
However, Uline teaches wherein a plurality of banded sheets are 96 inches in length (see chart – “S-19282” 60 x 96).
Given the teachings of Uline, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the plurality of banded sheets of Hellwig be the corrugated paperboard sheets of Uline.  Hellwig was already concerned with the problem of bundling different types of paper products for the purposes of transportation and recycling.  Corrugated paperboard was a notoriously well-known type of recyclable paper product and would have been an obvious candidate as a sheet of paper product to be banded for transport using a similar system to Uline’s.
The resulting combination of Hellwig in view of Carrigan and Uline would be to have a plurality of sheets of corrugated paperboard that is 96 inches in length and would therefore have the at least one strip of paper banding have a width of at least 2 inches (1/10th of 96 inches is 9.6 inches).
Additionally, wherein the Applicant may argue that the combination of references do not explicitly show a width of at least 2 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a width of at least 2 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 5, Hellwig as modified by Carrigan and Uline in claim 4 above discloses wherein the at least one strip of paper banding has a width of at least 6 inches (1/10th of 96 inches is 9.6 inches).
Additionally, wherein the Applicant may argue that the combination of references does not explicitly show a width of at least 6 inches, the Office further notes it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a width of at least 6 inches, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. MPEP 2144.05 II A.

Regarding claim 7, Hellwig fails to disclose wherein the at least one strip of paper banding has a shipping label affixed thereto.
However, Carrigan teaches wherein the at least one strip of paper banding has a tracking marking (31; paragraph 36, 65) affixed thereto.
Given the teachings of Carrigan it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig to include a tracking marking as in Carrigan.  Doing so would allow human or machines to determine where the plurality of sheets are intended to be transported to.
Wherein Hellwig in view of Carrigan does not specifically disclose a shipping label, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the tracking marking of Hellwig in view of Carrigan to be a shipping label.  A shipping label was known, common and more specific type of traffic marking with the same purpose of ensuring that an article was transported to a desired destination.  Doing so would help to ensure that the bundled articles arrived at their desired location.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Uline (www.unline.com; Large Corrugated Pads in Stock; retrieved 25 July 2016) in view of Carrigan (PG Pub 2006/0053754 A1) in view of Dever et al. (US Patent 7,118,648 B2) hereinafter referred to as Dever.
Regarding claim 6, Hellwig fails to disclose wherein the at least one strip of paper banding is folded over relative to a length at least one time to reduce the width and increase the thickness and rigidity of the at least one strip of paper banding.
However, Dever teaches wherein the at least one strip (220, fig. 2b or 320, fig. 3b) of paper banding is folded over relative to a length at least one time (col. 5 lines 12-34 or col. 6 lines 5-47) to reduce the width and increase the thickness and rigidity of the at least one strip of paper banding.
Given the teachings of Dever, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig with the folded paper banding design of Dever.  Folding over paper products to have them have a stronger pull strength or of a desired width was notoriously well-known at the time of the invention.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of in view of Dever (US Patent 7,118,648 B2).
Regarding claim 8, Hellwig fails to disclose wherein the at least one strip of paper banding further comprises a fiber scrim formed therein; and wherein the scrim provides reinforcement of the at least one strip of paper banding.
However, Dever teaches wherein the at least one strip of paper banding (150 or 170) further comprises a fiber scrim (120) formed therein; and wherein the scrim provides reinforcement of the at least one strip of paper banding (col. 4 lines 19-63).
Given the teachings of Dever, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the reinforcing strings of Dever with the at least one strip of paper banding of Hellwig.  Doing so would increase the strength of the banding material.
Wherein the Applicant may argue that the Dever’s reinforcing fiber strings do not comprise a “scrim”, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the fiber reinforcement of Hellwig as modified by Dever be a scrim.  Scrims were a notoriously well-known type of fiber reinforcement used to help back other material and provide structural support to the backed material.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellwig (US Patent 5,022,316) in view of Carrigan (PG Pub 2006/0053754 A1).
Regarding claim 14, Hellwig discloses wherein the fastener (32; alternatively col. 6 lines 66-68 – “slits and buttons, stapling, etc.”) is moisture resistant (32 is protected from moisture via release paper 34; alternatively, buttons and staples are generally not effected by moisture in terms of their ability to function).  Hellwig does not disclose wherein the at least one strip of paper banding is moisture resistant.  
However, Carrigan teaches wherein the at least one strip of paper banding (32) is moisture resistant (paragraph 32 – “coated paper”).
Given the teachings of Carrigan, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the at least one strip of paper banding of Hellwig to have the paper be a coated paper.  Coating paper with various material (wax, plastic, etc.) is notoriously well-known in the art of paper product manufacturing to provide durability and resilience to the paper.  Coating paper would also have the effect of providing some amount of moisture resistance by having some extra layer moisture would need to get through to access the paper.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon generally relate to the field of banding paper products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW M TECCO/Primary Examiner, Art Unit 3731